Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 11, 2022

                                      No. 04-22-00245-CV

Larry CONN, Laura Conn, and L-C Concrete, Inc. d/b/a Texas Concrete Construction Company,
                                     Appellants

                                                v.

  Paul BISHOP, Individually And Derivatively On Behalf Of Medina Valley Materials, LLC,
  Medina Valley Holdings, LLC, Medina Valley Land, LLC, Medina Valley Equipment, LLC,
    And Medina Valley Concrete Construction, LLC, And Jacob Bishop, Individually And
   Derivatively On Behalf Of Medina Valley Materials, LLC, Medina Valley Holdings, LLC,
                Medina Valley Land, LLC, and Medina Valley Equipment, LLC,
                                         Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021CI02401
                        Honorable David A. Canales, Judge Presiding


                                        ORDER
      On July 7, 2022, two volumes of a sealed first supplemental clerk’s record were filed.
On July 8, 2022, the parties filed a “Joint Motion for Access to the Supplemental Clerk’s
Record.” We GRANT the motion.
        The Clerk of this court is instructed to provide a copy of sealed Supplemental Clerk’s
Record Volume 1 and sealed Supplemental Clerk’s Record Volume 2 to appellants’ and
appellees’ attorneys on CD-ROM. All parties and their attorneys are ORDERED not to share
the contents of any sealed record with any person except to the extent necessary to prepare their
respective briefs.
    In the event the parties reference any sealed record in their respective briefs, they are
ORDERED to comply with the following procedure:
               1. The party filing the brief must file the brief in paper form only, with a
       cover letter informing the Clerk of this court that the brief references the sealed
       record. See TEX. R. APP. P. 9.2(c)(3) (exception to electronic filing for documents
       under seal).
              2. Concurrently, the party must file a notice stating whether the brief
       discloses protected information and where in the brief such information is
       disclosed.
               3. Within seven days after the brief is filed, the opposing party may file a
       notice stating whether the brief discloses protected information and where in the
       brief such information is disclosed.
               4. After receiving the notice or notices, this court will determine whether
       the brief or a portion of the brief will remain filed under seal. This court may
       order a party to file a redacted brief or order other measures less restrictive than
       the sealing of the entire brief.
        On June 28, 2022, appellants filed an “Advisory to the Court,” stating they intended to
refile their brief to add citations to the sealed supplemental clerk’s record. Appellants stated
their intention to cite to this record as “Supp. CR ___.” Because there are multiple volumes of
the clerk’s record filed in this appeal, all parties are ORDERED to identify the volume to which
they cite in their briefs in a manner that allows this court to immediately identify the cited
volume. The parties are encouraged to cite to the PDF page of the cited volume.
       Appellants are ORDERED to refile their brief no later than ten days after they receive
access to copies of sealed Supplemental Clerk’s Record Volume 1 and sealed Supplemental
Clerk’s Record Volume 2.




                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2022.



                                                    __________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court